September 17, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the Abstract contains the word “invention” (2 instances) and it also more than one paragraph.  The word “invention” is improper language for the Abstract.  Applicant must also amend the Abstract so that it is one paragraph and if Applicant wants to include the “Figure 2” in the Abstract, he must move “Figure 2” up to the end of the last line of the single paragraph Abstract.   Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7 and 12, the phrase “mobile in rotation” (2 instances) is unclear and confusing language.   Does Applicant intend to claim that “first module” and the “second module” are - - rotatable - -?  Perhaps Applicant should replace each instance of ““mobile in rotation” with the word - - rotatable - -? On line 8, the term “deformable quadrilateral” is unclear and confusing.  The term “deformable” means “to spoil the form of”, “to alter the shape of by stress”, or “to become misshapen or changed in shape”. So, it is not understood when Applicant means by describing “first module” as “a deformable quadrilateral”.  Applicant needs to use a better descriptive term other than “deformable”.
In claim 2, line 3, “the lower ends” lack antecedent basis.
In claim 3, line 3, “the upper ends” lack antecedent basis.
In claim 4, lines 2-3, the phrase “making it possible for the surface support of the support leg on the ground” is unclear and confusing.  There appears to be some text missing from the phrase.
In claim 5, line 2, “the upper portion” lack antecedent basis.
In claim 7, lines 2-3, “the second longitudinal element” lack antecedent basis.  Applicant does not define “a second longitudinal element” until claim 2.  Should claim 7 depend form claim 2 or claim 3?

In claim 9, line 2, the phrase “mobile in rotation” is unclear and confusing language.   Does Applicant intend to use the descriptive term - - rotatable - -?  Perhaps Applicant should the replace the phrase “mobile in rotation” with the word - - rotatable - -?
In claim 11, lines 2-3, “the gripping of the base” lacks antecedent basis.
In claim 13, lines 3 and 15, “the tilting of the first module” lacks antecedent basis.  On lines 5 and 13, “the tilting of the support leg” lacks antecedent basis.
In claim 14, line 2, “the gripping of the base” lacks antecedent basis.  On lines 2-3, “the tilting of the first module and of the support leg” lacks antecedent basis.  
In claim 15, line 2, “the adjustment of the height of the base” lacks antecedent basis.  
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a first module, mobile in rotation in a vertical plane comprising longitudinal elements configured to form a quadrilateral structure, the first module being articulated about at least one axis of rotation mounted on a fixed support; configured such that in the position of use at least two longitudinal elements are in surface contact blocking the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Rodney B White/            Primary Examiner, Art Unit 3636